985 So. 2d 66 (2008)
Desmond BYRD, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-6049.
District Court of Appeal of Florida, First District.
June 24, 2008.
Desmond Byrd, pro se, Appellant.
Bill McCollum, Attorney General, and Daniel A. David, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant appeals an order denying his motion filed pursuant to Florida Rule of Criminal Procedure 3.850. We reverse and remand because the trial court has failed to attach any records that conclusively refute the appellant's claims of ineffective assistance of trial counsel. See Tidwell v. State, 844 So. 2d 701 (Fla. 1st DCA 2003); Martin v. State, 927 So. 2d 13 (Fla. 1st DCA 2006). The trial court shall either attach records conclusively refuting the claims, or hold an evidentiary hearing.
REVERSED AND REMANDED.
BROWNING, C.J., PADOVANO, and POLSTON, JJ., concur.